Information to identify the case:

                       Christopher Saynor                                                    Social Security number or ITIN:      xxx−xx−4947
Debtor 1:
                                                                                             EIN: _ _−_ _ _ _ _ _ _
                       First Name   Middle Name     Last Name

Debtor 2:              Jessica Saynor                                                        Social Security number or ITIN:      xxx−xx−9457
(Spouse, if filing)                                                                          EIN: _ _−_ _ _ _ _ _ _
                       First Name   Middle Name     Last Name

                            Western District of Wisconsin,
United States Bankruptcy Court:                                                                  Date case filed for chapter:             13       4/30/20
http://www.wiwb.uscourts.gov
Case number:          3−20−11206−cjf

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                          12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                  About Debtor 1:                                                       About Debtor 2:
1. Debtor's full name                             Christopher Saynor                                                     and Jessica Saynor

2. All other names used in the
   last 8 years
3. Address                                        6219 S US Highway 51, Lot 1018                                        6219 S US Highway 51, Lot 1018
                                                  Janesville, WI 53546                                                  Janesville, WI 53546

4. Debtor's attorney                              Ashley L. Renz                                                        Ashley L. Renz
     Name and address                             Seymour Kremer Koch
                                                  23 N. Wisconsin Street                                                (See attorney address to left)
                                                  Elkhorn, WI 53121

                                                  Contact phone 262−723−5003

                                                  Email: arenz@skklawfirm.com

5. Bankruptcy trustee                             Mark Harring                                                          Contact phone 608−256−4320
     Name and address                             131 W. Wilson Street, Suite 1000
                                                  Madison, WI 53703−3260                                                Email: court@ch13wdw.org

6. Bankruptcy clerk's office                      U.S. Federal Courthouse                                               Hours open: Monday − Friday
     Documents in this case may be filed          120 N. Henry Street                                                   8:00 AM − 4:30 PM
     at this address.                             Madison, WI 53703                                                     Contact phone 608−264−5178
     You may inspect all records filed in                                                                               Date: 4/30/20
     this case at this office or online
     at www.pacer.gov.
                                                                                                                                For more information, see page 2



Official Form 309I                                        Notice of Chapter 13 Bankruptcy Case                                                       page 1
Debtor Christopher Saynor and Jessica Saynor                                                                                     Case number 3−20−11206−cjf

7. Meeting of creditors
    Debtors must attend the meeting to June 17, 2020 at 01:30 PM                                           Location:
    be questioned under oath. In a joint                                                                   BY TELEPHONE. Before meeting, find call in
    case, both spouses must attend.      The meeting may be continued or adjourned to a later              phone numbers at,
    Creditors may attend, but are not    date. If so, the date will be on the court docket.                www.wiwb.uscourts.gov/341−mtg−procedures,
    required to do so.                                                                                     or call 608−264−5178.
8. Deadlines                              Deadline to file a complaint to challenge                                Filing deadline: 8/17/20
   The bankruptcy clerk's office must     dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following   You must file:
   deadlines.                             • a motion if you assert that the debtors are
                                             not entitled to receive a discharge under
                                             U.S.C. § 1328(f) or
                                          • a complaint if you want to have a particular
                                             debt excepted from discharge under
                                             11 U.S.C. § 523(a)(2) or (4).
                                          Deadline for all creditors to file a proof of claim                      Filing deadline: 7/9/20
                                          (except governmental units):
                                          Deadline for governmental units to file a proof of                       Filing deadline: 10/27/20
                                          claim:


                                          Deadlines for filing proof of claim:
                                           A proof of claim is a signed statement describing a creditor's claim. A proof of claim may be filed online
                                          at www.wiwb.uscourts.gov or a proof of claim form may be obtained at www.uscourts.gov or any bankruptcy
                                          clerk's office.
                                          If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                          a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                          Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                          claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                          For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                          including the right to a jury trial.


                                          Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                          The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                          believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                          may file an objection.

9. Filing and objecting to a              The debtor has not filed a plan as of this date. A copy of the plan will be sent separately. If a party files a written
   plan                                   objection to confirmation of the proposed plan no later than 28 days after the completion of the Meeting of
                                          Creditors, the Court will schedule a hearing. The only person who will be notified of the hearing date will be the
                                          trustee, counsel for the debtor (or the debtor if the debtor is not represented by counsel), the Office of the United
                                          States Trustee, the objecting party, and all other persons who specifically request in writing to receive notice
                                          electronically. If no party files a written objection to the plan, the Court may confirm the plan without a hearing.
10. Creditors with a foreign              If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                               extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                          any questions about your rights in this case.
11. Filing a chapter 13                   Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                       according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                          plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later. The
                                          debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                          court orders otherwise.
12. Exempt property                       The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                          distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                          exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                          the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                    Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                          However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                          are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                          as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                          523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                          If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                          must file a motion by the deadline.




Official Form 309I                                   Notice of Chapter 13 Bankruptcy Case                                                     page 2
